Title: To John Adams from Carlos Martinez de Yrujo, 21 April 1797
From: Yrujo, Carlos Martinez de
To: Adams, John


(Translation)
Sir,Phila. 21. April 1797


I have recent grounds to believe that it is intended to carry into effect the expedition on the part of the English against upper Louisiana, by violating the territory of the US. according to what I informed you in my letter of the 2d March last; I must add that I know to a certainty that the English have made propositions to General Clarke in Georgia, in order to obtain his powerful influence in that state in conjunction with some persons who might make a diversion or serious attack against  Florida; and as by your letter of the 11th of last month you assured me that the US would take the necessary measures to cause their neutrality to be respected, I doubt not that in consequence of this my advice the Executive Government will  take suitable steps for effectually preventing the rights of neutrality being infringed by Georgia to the prejudice of the possessions of the King my Master.
I embrace this oppy. to renew to you my desires to serve you and pray God to preserve your life many years.

Carlos M. de Yriujo